EXHIBIT 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code:MIXISIN:ZAE000125316 NYSE share code:MIXT (“MiX Telematics”) DEALING IN SECURITIES BY A DIRECTOR OF MIX TELEMATICS Shareholders are advised of the following information relating to the dealing in securities by a director of MiX Telematics pursuant to the exercise of share options under the MiX Telematics Group Executive Incentive Scheme (“the scheme”): Name of director: Megan Pydigadu Transaction date: 26 August 2014 Class of securities: Ordinary shares Number of securities: 400 000 Price per security: R1.12 Total value: R448000.00 Nature of transaction: Off-market exercise of share options under the scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes 28 August 2014 Sponsor
